Citation Nr: 1230261	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection, to include under the provisions of 38 U.S.C.A. § 1151 (West 2002), for an acquired psychiatric disorder to include depression and post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims for entitlement to an acquired psychiatric disorder to include depression and PTSD and a claim for entitlement to service connection for bilateral knee disorders were reopened and remanded in the Board's August 2010 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Acquired psychiatric disorder

The Veteran claims that he is entitled to VA benefits for an acquired psychiatric disorder based on two separate events and for two separately diagnosed disorders, namely depression and PTSD.  The Board recharacterized the claims for depression and PTSD pursuant to the Court of Appeals for Veterans Claims (Court) holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), as a single issue of entitlement to service connection for an acquired psychiatric disorder.  

The Veteran contends that he is entitled to direct service connection for PTSD resulting from traumatic events that occurred during service.  Essentially, he contends that he feared for his life when he was transported to an Air Force hospital and was traumatized when he arrived at the hospital.  He alternatively claims entitlement to benefits under 38 U.S.C.A. § 1151 for depression caused by his wrongful discharge from a Veteran services program operated under contract by a contractor on behalf of VA.  

In the August 2010 remand, the Board directed VA to provide the Veteran proper VCAA notice with respect to the claim under 38 U.S.C.A. § 1151and developing the claim by providing "any contemporary examinations or obtaining any opinions deemed necessary for appropriate adjudication" of the claim.  In addition, the Board directed VA to provide a VA psychiatric examination and directed the examiner to identify "all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria."  The examiner was further directed to provide an opinion "for each currently diagnosed acquired psychiatric disorder" whether it was at least as likely as not that any such disorder was related to the Veteran's service.

The record now includes a psychiatric examination report that was dated January and February 2011.  The examiner diagnosed the Veteran with depression and found that it was unrelated to service.  The examiner also diagnosed the Veteran with PTSD and opined that it was related to events the Veteran described he experienced during service.  The examiner, however, also determined that the Veteran's depression was due to "things" the Veteran encountered "in every day life," including the care he received at VA.  Although the examiner recounted the Veteran's contentions about how he was wrongfully discharged from the program administered by Alpha Omega Veterans Services and how he experienced 'life threatening' experiences during his resulting homelessness, no opinion was sought or offered regarding whether those events caused or aggravated his depression.  In sum, the Veteran's alternative theory for benefits was not fully developed in terms of whether the Veteran had an additional disability or aggravated a disability by virtue of the events he described. 

The Board further notes that the issue under § 1151 requires development in several areas in addition to whether the Veteran's depression was related to events that occurred because of his wrongful termination from the veteran services program.  VA has a statutory duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1). 

As stated above, § 1151 requires evidence of an additional disability or aggravation of an existing disability that is caused by VA hospitalization, medical or surgical treatment, examination or training, or additional disability or aggravation of an existing disability that is caused by the provision of training and rehabilitation services or caused by participation in a compensated work therapy program.  The record at this time does not include evidence that would allow the Board to determine whether the Alpha Omega Veteran Services program the Veteran challenges meets the criteria set out in § 1151.  The Board observes that it does not appear that the Veteran is contending that psychological treatment he received from VA has caused any additional disability or aggravated an existing disability.  

Evidence should be developed that will allow an understanding of the nature of the program administered by Apha Omega Veteran Services, the relationship of that program, if any, to VA, and whether it is a program of rehabilitation under the terms of 38 U.S.C.A. § 3115 or § 1718.  Details should also be developed to provide an understanding of when and why the Veteran was discharged from any program administered by Alpha Omega Veteran Services.

Left knee disorder

The Veteran also seeks service connection for a left knee disorder.  The record includes the November 2010 VA examiner's report that indicates that the Veteran has mild arthritis of the left knee and had treatment of his left knee during service, but after stating that "there is nothing to suggest that his in-service injury would have resulted in his current diagnosis of left knee degenerative arthritis," the examiner also stated that he could not "resolve this issue without resort to meer (sic) speculation."  It is still not clear from the record whether the examiner determined it is less likely as not that the Veteran's left knee disorder is related to his active duty service.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Moreover, the examiner did not opine whether the Veteran's left knee arthritis has been aggravated by his service-connected right knee.  The Veteran's records should be reviewed again and an opinion should be provided.  If the examiner is unable to provide an opinion without resort to mere speculation, the examiner should clearly explain why that is the case.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the record includes all VA treatment records pertaining to the Veteran.

2.  Develop the Veteran's 38 U.S.C.A. § 1151 claim to include developing the status of the program administered by Alpha Omega Veteran Services during the time period the Veteran was discharged from any program Alpha Omega administered in relation to the requirements of 38 U.S.C.A. § 1151 as described above.  

Prepare a memorandum for the record that provides a description of the program administered by Alpha Omega Veteran Services and a description of the nature of the relationship between VA and Alpha Omega Veteran Services, during the time period when the Veteran was discharged from any program administered by Alpha Omega, to include whether the program was a rehabilitation service provided by a service-provider of the Secretary for such purpose under 38 U.S.C.A. § 3115.  The memorandum should also, to the extent practicable, describe the circumstances surrounding the Veteran's discharge from any program administered by Alpha Omega Veterans Services. 

The memorandum should be included in the Veteran's VA claims folder.

3.  Provide the Veteran's VA claims folder to an appropriate psychiatric examiner who should review the claims folder and provide an opinion whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran had additional disability or aggravation of an existing disability that is caused by the termination of services provided by Alpha Omega Veteran Services.

If the examiner determines that examination of the Veteran is required in order to provide the requested opinion, such an examination should be arranged.

The examiner should support any opinion provided by a clearly stated explanation and rationale.

4.  Provide the Veteran's VA claims folder to an appropriate VA examiner who should review the claims folder and provide an opinion whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's left knee disorder began during his active duty service.  

If the examiner determines that it is less likely as not (i.e., a 49 percent probability or less) that the Veteran's left knee disorder is related to his active duty service, then the examiner should provide an opinion whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's left knee disorder was caused or aggravated (i.e., permanently worsened) by his service-connected right knee disability.

If the examiner determines that examination of the Veteran is required in order to provide any requested opinion, such an examination should be arranged.

The examiner should support any opinion provided by a clearly stated explanation and rationale.

5.  Ensure completion of the foregoing and any other necessary development, and then readjudicate the Veteran's claims.  If any benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


